Title: Editorial Note
From: 
To: 


          On 9 April 1784 John Adams drafted two letters to Samuel Osgood. They were replies to Osgood’s of 7 December 1783 and 14 January 1784 (vol. 15:398–414, 452–455). Neither version was sent. Adams tried again on 30 June, below, but again did not send the letter. It was only on 13 December, after Adams had “burnt five or Six Answers,” that he finally replied to Osgood’s “excellent Letters.” Osgood, who represented Massachusetts in Congress from June 1781 through March 1784, provided in his letters, particularly the first, a detailed chronicle of Congress’ deliberations during that period. He wrote of the controversy over commutation and the continental impost as well as congressional factions and personalities. But most significantly, from Adams’ point of view, he provided an account of Congress’ conduct of foreign policy, with consequent comments on the rise of French influence and the reasons for Congress’ treatment of its diplomats. In both drafts Adams noted that he had “never received So much Information, concerning the Spirit of the times,” and in his unsent reply of 30 June he acknowledged that Osgood’s letters had “let me into many Misteries before impenetrable.” Clearly Adams believed Osgood’s accounts of congressional activities to be important, but why did he choose to wait until December to send a reply to letters he had received eight months earlier in April? Probably because he was reluctant to involve himself in new controversies with Congress owing to Osgood’s admonitions in his 7 December 1783 letter and Elbridge Gerry’s in his letters of 23 November and 14 January 1784 (vol. 15:374, 449) that Adams should eschew unwonted frankness in his letters to Congress so as to avoid the ill feeling that previous instances of his candor had aroused among its members. Certainly that is the import of his letters to Gerry and Osgood of 12 and 13 December, respectively, both below.
          With one notable exception—his reference to the dispute between Henry Laurens and Edmund Jenings over the anonymous letters (No. I, note 7, below)—Adams responds to specific issues raised by Osgood in his letters of 7 December 1783 and 14 January 1784. The annotation of Adams’ replies, therefore, has been limited to explaining his references or purpose, rather than reiterating Osgood’s lengthy comments on a variety of subjects, for which the reader should consult the original letters.
        